                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §       CASE NO.: 3:19-CR-112-K (01)
                                            §
CENGIZ JAN COMU                             §


          ORDER ACCEPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
                   CONCERNING PLEA OF GUILTY

      After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections

thereto having been filed within fourteen days of service in accordance with 28 U.S.C. §

636(b)(1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and

it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

the Defendant is hereby adjudged guilty. Sentence will be imposed in accordance with

the Court’s scheduling order.

      SO ORDERED.

      Signed March 25th, 2020.




                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE
